Amendment No. 2 to Letter Agreement


THIS AMENDMENT (the “Amendment”) is made as of November 20, 2009, by and
between David Rosenbaum (“Rosenbaum”) and Zoo Entertainment, Inc. (the
“Company”).


WHEREAS, reference is made to that certain letter agreement, by and between
Rosenbaum and the Company, dated May 12, 2009, pursuant to which in
consideration of Rosenbaum entering into a guaranty with Wells Fargo, Bank,
National Association for the full and prompt payment and performance by the
Company and its subsidiaries of the obligations in connection with a purchase
order financing (the “Guaranty” and “Loan”, respectively), the Company agreed to
provide certain compensation to Rosenbaum (as amended on August 31, 2009, the
“Letter Agreement”); and


WHEREAS, on August 31, 2009, in consideration of Rosenbaum entering into a
guaranty with Solutions 2 Go Inc. to guaranty the payment of all indebtedness of
the Company and its affiliates in connection with that certain Advance
Agreement, by and among the Company, Solutions 2 Go Inc. and Solutions 2 Go LLC,
dated as of August 31, 2009 (the “Advance Agreement”), the Company entered into
an amendment to the Letter Agreement to provide that the references to the Loan
and the Guaranty as such terms are used in the Letter Agreement, shall be set
deemed to include, respectively, the advance made to the Company under the
Advance Agreement, and the guaranty made by Rosenbaum to Solutions 2 Go Inc. in
connection therewith; and


WHEREAS, the Company and Rosenbaum desire to amend certain provisions of the
Letter Agreement, as amended, as set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Letter Agreement
as follows:


1.           The first sentence of Section 1 of the Letter Agreement is hereby
deleted in its entirety and replaced with the following:


“For so long as the Loan and the Guaranty remain in full force and effect, but
only for a period ending on November 30, 2010, Zoo shall pay you a monthly fee
of $7,000 per month; provided, however, if for any three consecutive months no
amount of the Loan is due and owing (but it has not been terminated) for any one
day during that time, the monthly fee shall not be owed for the following
month.”


2.           The Letter Agreement is hereby amended to delete the language in
Section 2 of the Letter Agreement in its entirety, and replace it with the
following language:


“In consideration of your continued personal guarantees, the Company’s Board of
Directors has approved the issuance to you of an option to purchase (or
restricted stock or other incentives intended to comply with Section 409A of the
Internal Revenue Code, equal to) 6.25% of the Company’s outstanding shares of
common stock, as soon as possible following the consummation of that certain
financing currently contemplated by the Company to raise up to $5,000,000, on
such terms and conditions as shall be determined by the Board of Directors.  If
the Company’s Board of Directors determines that the aforementioned issuance
will be in the form of options to purchase 6.25% of the Company’s then
outstanding shares, the options to acquire such shares shall be based on a fully
diluted current basis as adjusted for stock splits, dividends, reorganizations
and like events.”


3.           This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, representations or
understandings between the parties relating to the subject matter hereof.  The
statements and agreements in this Amendment shall be binding on the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their respective successors and assigns.  This
Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf as of the date first written above.
 
COMPANY:
   
ZOO ENTERTAINMENT, INC.
       
By:
/s/ David Fremed
Name:
David Fremed
Title:
Chief Financial Officer
   
By:
/s/ David Rosenbaum
Name:
David Rosenbaum

 
 
 

--------------------------------------------------------------------------------

 